Title: From Alexander Hamilton to John Smith Brookes, 28 February 1800
From: Hamilton, Alexander
To: Brookes, John Smith


          
            Sir:
            N York Febr. 28th. 1800
          
          Your letter of the fifteenth of January a containing the melancholy intelligence of the death of your brother reached this city during my absence, which prevented me from adopting measures to evince my respect regard for his memory. Enclosed you have a General Order which has been issued on the occasion, and which appeared to me to be the most proper method of testifying the esteem for the the consideration esteem in which I held the military character of the deceased.
          Mr. John Smith Brooks Upper Marlbro, Maryland
        